              Case 2:20-cv-01182-JDP Document 16 Filed 04/07/21 Page 1 of 1


1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
                                        SACRAMENTO BRANCH
10
11
12   JAMES L. BURNS, III,                             Case No.: 2:20-cv-01182-JDP

13                 Plaintiff,

14   vs.                                              ORDER EXTENDING PLAINTIFF’S TIME
                                                      TO FILE A MOTION FOR SUMMARY
15   ANDREW SAUL,                                     JUDGMENT/REMAND
16   Acting Commissioner of Social Security,
                                                      ECF NO. 15
17
                   Defendant
18
19
            The parties’ stipulated request, ECF No. 15, is construed as a motion and granted.
20
     Plaintiff will file her Motion for Summary Judgment/Remand on or before April 7, 2021.
21
22                 IT IS SO ORDERED.
23
24                 Dated:       April 6, 2021
                                                                     JEREMY D. PETERSON
25
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
